             Case 1:20-cv-00849-CKK Document 28 Filed 04/05/20 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
____________________________________

EDWARD BANKS, et al.,

                 Plaintiffs-Petitioners,

        v.                                             No. 1:20-cv-00849 (CKK)

QUINCY BOOTH, in his official capacity
as Director of the District of Columbia
Department of Corrections, et al.,

            Defendants-Respondents.
____________________________________

                                  NOTICE OF ERRATA FILING

        Upon reviewing Plaintiffs’ Reply Brief in Support of Application for Temporary
Restraining Order and accompanying exhibits, Plaintiffs’ counsel noted an error in Mr. Guillory’s
declaration, Dkt. No. 26-2. Paragraph 16 of Mr. Guillory’s declaration reads: “There are masks on
our unit for residents.” Pursuant to the attached declaration of Attorney Amy Phillips, who worked
with Mr. Guillory in preparing his declaration, that paragraph contains a typographical error, and
should read “There are no masks available on our unit for residents,” which is consistent with Mr.
Guillory’s statement in paragraph two of his declaration: “My unit has no masks available.”
Plaintiffs’ counsel regrets the error.

DATED: April 5, 2020
       Washington, D.C.                    Respectfully submitted,

                                            /s/ Steven Marcus
                                           Steven Marcus (D.C. Bar # 1630882)
                                           Jonathan Anderson (D.C. Bar # 475306)
                                           Jenna Cobb (D.C. Bar # 979506)
                                           Public Defender Service for the District of Columbia
                                           633 Indiana Avenue N.W.
                                           Washington, D.C. 20004
                                           Tel. 202-824-2524
                                           Fax 202-824-2525
                                           smarcus@pdsdc.org
Case 1:20-cv-00849-CKK Document 28 Filed 04/05/20 Page 2 of 2




                      /s/ Scott Michelman
                     Scott Michelman (D.C. Bar # 1006945)
                     Arthur B. Spitzer (D.C. Bar # 235960)
                     Michael Perloff (D.C. Bar # 1601047)
                     American Civil Liberties Union Foundation
                             of the District of Columbia
                     915 15th Street NW, Second Floor
                     Washington, D.C. 20005
                     Tel. 202-457-0800
                     smichelman@acludc.org




                              2
